Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	Examiner has considered claims 18-20 with respect to 35 USC 101 and possibly reciting only an abstract idea given the extensive recitation of generic processors and the sending and receiving of signals. Examiner is of the position that the method as claimed requires the attraction, processors, a lock, a PED, and a software application which all preclude the method steps from practically being performed in the mind such that claim 18 is not merely an abstract idea.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Trowbridge et al. (US 7,788,215 B2) and Earnshaw (US 2013/0222583 A1).
Regarding claims 1, 11, and 16, Zielkowski discloses a system for an attraction (attraction not currently being claimed in combination, though Zielkowski discloses an “amusement park ride”), the system comprising: a container (see Figures 13 and 14, 16/48 being a “pouch, container, box, bag, or the like”, see col. 7 lines 32-33) that is configured to receive a personal electronic device (PED) of a guest (PED not currently being claimed in combination, though Zielkowski discloses a user storing and using a cell phone within the container (see at least col. 7 lines 60-62); a lock (56 or 298, see also “portable locker 16 may be locked by activating the locking mechanism” in col. 5 lines 65-66 and also “a storage lock of the integrated storage system 250 may be activated by a control system of the amusement park ride” in col. 17 lines 31-32) that is configured to lock the PED of the guest within the container.
Zielkowski fails to disclose one or more processors and a memory device storing instructions that, when executed by the one or more processors, cause the one or more processors to: receive outputs from the PED based on inputs provided by the guest to the PED while the PED is locked within the container via the lock; and send control signals to control a feature of the attraction based on the outputs to provide a personalized experience for the guest in the attraction, wherein the feature of the attraction is physically separate from the PED.
Trowbridge teaches that it was already known in the art to let an attraction rider use their mobile device (see col. 3 lines 29-32) to select a custom audio track for their ride where the selected audio plays from a speaker in their seat (see col. 2 lines 55-63). Trowbridge generally discloses the use of transmission and protocol devices but fails to specifically disclose a processor and memory (see col. 6 lines 32-41).
Earnshaw teaches that it was already known in the art to use a server having a processor and memory to provide the communication between a user’s mobile device and an attraction feature (see “processor and memory” in [0028]).
Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have modified the Zielkowski attraction to include a server like that of Earnshaw to provide communication between a user’s mobile device and the attraction itself in order to allow the user to interact directly with the attraction via their mobile device, as taught by Trowbridge.
Regarding claims 2-4, 6, 12, and 14, Zielkowski as modified above includes the system of claim 1, except for wherein the feature comprises a camera, light emitter, animated character, or speed/direction controller of the attraction. While Trowbridge specifically discloses the customizable feature being an audio selection, a person of ordinary skill in the art would realize through their own available knowledge and reasoning that the user’s ride could be further customized by allowing the user to interact with other features of the attraction as well, beyond just audio, including a camera, light emitter, animated character, or a speed/direction controller of the attraction. Official Notice is taken to the fact that all of these features are already known to exist in such attractions. As such, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have allowed these additional ride customizations in order to further enhance the rider experience.
Regarding claims 5 and 13, Zielkowski as modified above includes the system of claim 1, wherein the container is coupled to or integrally formed with a ride vehicle that is configured to carry the guest in the attraction, as taught by Zielkowski (see Figures 13-14).
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Trowbridge et al. (US 7,788,215 B2) and Earnshaw (US 2013/0222583 A1) as applied above, further in view of Rawlinson et al. (US 9,648,374 B2).
Regarding claim 7, Zielkowski as modified above includes the system of claim 5, but fails to include wherein the PED holding system comprises an adjustable arm that is configured to move to adjust a position of the PED relative to a frame of the ride vehicle during the ride cycle, and an electronic controller that is configured to control the adjustable arm to move to adjust the position of the PED relative to a frame of the ride vehicle during the ride cycle.  Zielkowski generally discloses a retaining bar (258) attachment mechanism for attaching the PED container to the ride vehicle, disclosing multiple retaining bar configurations (see col. 17 lines 1-10 and col. 17 line 64 - col. 18 line 8), no specific design being disclosed as critical. Zielkowski also discloses the PED container (16) and storage system (250) may help a user facilitate proper alignment for capturing photos and videos. Rawlinson teaches that it was already known in the art for a vehicle mounted electronic display to be mounted via an adjustable arm (813, see Figures) whose position is controlled by a vehicle electronic controller (805) to optimize user viewing based on a condition of the user (see col. 6 lines 39+). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the PED container of the modified Zielkowski system to the ride vehicle via an electronically controlled adjustable arm, integrally attached to the seat back just as the retaining bar was, the motivation being to optimize the viewing of the PED for different users, as taught by Rawlinson.
6.	Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zielkowski et al. (US 10,460,539 B2) in view of Trowbridge et al. (US 7,788,215 B2) and Earnshaw (US 2013/0222583 A1) as applied above, further in view of Rivera et al. (US 2015/0371030 A1).
Regarding claims 8, 9, and 15, Zielkowski as modified above fails to disclose a charging system that is configured to charge an energy storage component of the PED in response to the PED being locked within the container via the lock. Rivera teaches that it was already known in the art for a vehicle mounted (see [0084]) PED (804, see “smart phone” in [0059]) container (802) to include a charging system (see “battery charger 824 for wirelessly charging” in [0064]) configured to charge the PED only after the system has determined the container has been locked (see [0064]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provide the container of Zielkowski with a charging system like that of Rivera, the motivation being to allow a user to charge their phone during the ride for extended phone use at the amusement park that day.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
9.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1, 2, 5, 7-13, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,377,039 B2 in view of Earnshaw (US 2013/0222583 A1).
The patented claims recite all of the presently claimed structure except for the processor and memory. The patented claims generally recite a user’s PED interacting with a ride camera but fail to recite a specific communication system. Earnshaw teaches that it was already known in the art to use a server having a processor and memory to provide the communication between a user’s mobile device and an attraction feature (see “processor and memory” in [0028]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the attraction of the patented claims with a server like that of Earnshaw to provide communication between a user’s mobile device and the attraction.
11.	Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,377,039 B2 in view of Weston (US 2003/0106455 A1).
The patented claims recite all of the presently claimed structure except for the attraction feature being a light emitter or animated character of the attraction. The patented claims only recite a user using their PED to control an attraction camera. Weston teaches that it was also known in the art to let a ride user control lighting effects (see Table 1) and also an animated character (see “owl’ in [0050]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have modified the system of the patented claims to give the user control over lighting effects or an animated character, as taught by Weston, the motivation being to make the ride more enjoyable and interactive.
12.	Claims 6, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,377,039 B2 in view of Hettema et al. (US 6,060,847 A).
The patented claims recite all of the presently claimed structure except for the attraction feature being speed/direction controller. The patented claims only recite a user using their PED to control an attraction camera. Hettema teaches that it was also known in the art to let a ride user control the speed and direction of a ride (see Abstract). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have modified the system of the patented claims to give the user control over the speed and direction of the attraction, as taught by Hettema, the motivation being to make the ride more enjoyable and interactive.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        12/2/22